       Case 2:19-cv-10888-NJB-JCW Document 1 Filed 06/05/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

                                   STATE OF LOUISIANA

RUBY CASTILLO                                        CIVIL ACTION

VERSUS                                               JUDGE



E.M. DIMITRI, D.O. PROFESSIONAL
MEDICAL CORPORATION                                  STATE OF LOUISIANA


                          PLAINTIFF'S ORIGINAL COMPLAINT

       COMES NOW, RUBY CASTILLO, plaintiff herein, and for her cause of action files this

Plaintiff's Original Complaint against Defendant, E.M. DIMITRI, D.O. PROFESSIONAL

MEDICAL CORPORATION (“DIMITRI DERMATOLOGY”), and would respectfully show

the Court as follows:

                                    Jurisdiction and Venue

       1. This action is arising under the Family Medical Leave Act ("FMLA"), 29 U.S.C. 2601

et. seq., to recover damages at law, actual and liquidated, to seek compensation and benefits due,

in the form of wages and other monetary losses, to enforce the rights available under the terms of

the FMLA at law and equity, and to recover costs, reasonable attorney's fees, any reasonable

expert fees, as well as interest on all sums as available under the FMLA. This Court has subject

matter jurisdiction under 28 U.S.C. 1331. Venue lies in the Eastern District of Louisiana under

28 U.S.C. 1391(b)(2).
       Case 2:19-cv-10888-NJB-JCW Document 1 Filed 06/05/19 Page 2 of 4



                                                Parties

        2. Plaintiff is a citizen of the United States and the State of Louisiana and resides in

Jefferson, Parish, Louisiana. At all times pertinent herein Plaintiff was an "eligible employee" of

Defendant as that term is defined in the FMLA.

        3. Defendant is a professional medical corporation and is authorized to do and is doing

business in the State of Louisiana. Defendant may be served by serving its registered agent,

Elizabeth M. Dimitri, D.O. 2104 Gause Blvd. West, Suite A, Slidell, Louisiana, 70460.

Defendant was at all pertinent times herein the "employer" of Plaintiff as that term is defined in

the FMLA.

                                         Statement of Facts

        4. Plaintiff began her employment with the Defendant on March 19, 2012.

        5. On or about September 13, 2017, plaintiff took FMLA medical leave, in which her

doctor released her to go back to work for September 26, 2017, which was within her available

twelve weeks of leave.

        6. However, plaintiff was terminated from employment on September 25, 2017, one day

before she was released to go back to work. Plaintiff should not have been terminated as she

was entitled to FMLA leave and was released to go back to work without exhausting twelve

weeks of leave. Defendant's actions interfered with Plaintiff's leave rights. Defendant failed to

adequately investigate any circumstances before it terminated Plaintiff. Such circumstances

warrant a finding that Defendant has acted in willful and reckless disregard for Plaintiff's rights.

        7. Plaintiff was entitled to job restoration under the FMLA and Defendant's termination

of Plaintiff interfered with Plaintiff's rights, and her termination was in retaliation for Plaintiff

exercising those rights.




                                                  -2-
       Case 2:19-cv-10888-NJB-JCW Document 1 Filed 06/05/19 Page 3 of 4



       8. As a result of Defendant's FMLA interference and retaliation, Plaintiff suffered

economic injury in the form of past and future lost compensation and benefits, and other

monetary losses. Plaintiff seeks recovery of lost compensation and benefits, other monetary

losses, as established, and reinstatement or front pay in lieu thereof.

       9. Defendant acted willfully in violation of Plaintiff's FMLA rights, and Plaintiff is

therefore entitled to additional damages under the FMLA.

       10. Because of Defendant's actions, Plaintiff was required to obtain legal assistance to

enforce her FMLA rights and is entitled to the recovery of reasonable attorney's fees. Plaintiff

seeks recovery of reasonable attorney's fees, any reasonable expert witness fees, and costs as

available under the FMLA.

       11. Plaintiff also seeks recovery of pre and post judgment interst and costs as allowed by

law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Defendant be cited to appear and answer herein

and that on final hearing the Court enter judgment in favor of Plaintiff and against Defendant for:

               A.      Wages and benefits under the FMLA;

               B.      Compensatory damages under the FMLA;

               C.      Additional liquidated damages under the FMLA;

               D.      Reinstatement or front pay in lieu of reinstatement under the
                       FMLA;

               E.      Costs of court and reasonable expert fees under the FMLA;

               F.      Attorney's fees under the FMLA;

               G.      Prejudgment and postjudgment interest as allowed by law;




                                                -3-
Case 2:19-cv-10888-NJB-JCW Document 1 Filed 06/05/19 Page 4 of 4



     H.    For such other and further relief, in law or equity, as this Court
           may deem appropriate and just.




                                 Respectfully Submitted:
                                 s/Amanda Hilgendorf
                                 Amanda Hilgendorf No. 35492
                                 MILLER,HAMPTON, & HILGENDORF
                                 3960 Government Street
                                 Baton Rouge, LA 70806
                                 Telephone:    (225) 343-2205
                                 Facsimile:    (225) 343-2870
                                 Email:        amanda@mlhlaw.com




                                  -4-
